 1 MCGREGOR W. SCOTT
   United States Attorney
 2 JEFFREY A. SPIVAK
   Assistant United States Attorney
 3 2500 Tulare Street, Suite 4401
   Fresno, CA 93721
 4 Telephone: (559) 497-4000
   Facsimile: (559) 497-4099
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8                               IN THE UNITED STATES DISTRICT COURT

 9                                  EASTERN DISTRICT OF CALIFORNIA

10
     UNITED STATES OF AMERICA,                       CASE NO. 1:19-PO-00235-SAB
11
                                  Plaintiff,         UNITED STATES’ MOTION TO DISMISS;
12                                                   ORDER
                            v.
13
     DRISS BABRAIM,
14
                                  Defendant.
15

16

17          The United States moves to dismiss citation #9073240 (and this case 1:19-po-00235-SAB)

18 without prejudice in the interest of justice.

19    Dated: November 27, 2019                            MCGREGOR W. SCOTT
                                                          United States Attorney
20

21                                                 By: /s/ JEFFREY A. SPIVAK
                                                       JEFFREY A. SPIVAK
22                                                     Assistant United States Attorney

23

24

25

26
27

28


      MOTION TO DISMISS; ORDER                        1
30
 1                                ORDER

 2          It is so ORDERED.

 3
     IT IS SO ORDERED.
 4

 5 Dated:     November 27, 2019
                                  UNITED STATES MAGISTRATE JUDGE
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28


      MOTION TO DISMISS; ORDER      2
30
